UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2441


NAPOLEON T. ANNAN YARTEY,

                Plaintiff – Appellant,

          v.

MONTGOMERY BOARD OF EDUCATION, The President;          PATRICIA
O’NEILL; CHRISTOPHER S. BARCLAY; JOHN DOE 1-10,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-01384-DKC)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Napoleon T. Annan Yartey, Appellant Pro Se.         Edward Barry
Lattner, Paul F. Leonard, Jr., COUNTY ATTORNEY’S OFFICE FOR THE
COUNTY OF MONTGOMERY, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Napoleon T. Annan Yartey appeals the district court's

order    granting    Defendants’    motion    to     dismiss   his     complaint

alleging several state law claims against Defendants, including

breach   of    contract,    fraud   and    conversion      claims.      We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm the district court’s order.               Yartey v. Montgomery Bd.

of Educ., No. 8:10-cv-01384-DKC (D. Md. Dec. 20, 2010).                         We

dispense      with   oral   argument      because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                       2